    Case 19-01988-5-SWH                  Doc 12 Filed 07/18/19 Entered 07/18/19 14:38:06             Page 1 of 1
VAN−159 Order Confirming Chapter 13 Plan − Rev. 06/05/2019

                             UNITED STATES BANKRUPTCY COURT
                                 EASTERN DISTRICT OF NORTH CAROLINA
                                                       Wilmington Division

IN RE:
Kimberly Swanhart                                               CASE NO.: 19−01988−5−SWH
257 Blue Creek Farms Dr
Jacksonville, NC 28540                                          DATE FILED: May 1, 2019

                                                                CHAPTER: 13




                                        ORDER CONFIRMING CHAPTER 13 PLAN

THIS MATTER comes before the court upon the Chapter 13 Plan filed in the above case on June 3, 2019
at

                                                     Docket Number 10; and

IT APPEARING to the court that the plan should be confirmed.

NOW THEREFORE, IT IS HEREBY ORDERED that the plan is confirmed.

The trustee is directed to make payment of commissions and expenses to the trustee and fees and costs
to the debtor's attorney, Christopher T. Vonderau, in the amount of $5,000.00 as reasonable
compensation, of which the sum $1,000.00 was paid prior to the filing of this case. The balance of
$4,000.00 shall be paid in such a manner as may be authorized by the trustee. In the event the fee allowed
is less than requested, the debtor's attorney may request the court to reconsider the fee allowance upon
appropriate motion for reconsideration to be filed with the court within 20 days of entry of this order.

The trustee is directed to pay administrative expenses and creditors with timely filed proofs of claim
pursuant to the plan; the trustee is directed to make a final report and file a final account of the
administration of the estate with the court; the debtor(s) shall not transfer any interest in real property
without prior approval of the court; and this order does not prejudice the debtor(s) or trustee from objecting
to claims or from bringing any applicable avoidance action.

DATED: July 18, 2019

                                                                    Stephani W. Humrickhouse
                                                                    United States Bankruptcy Judge
